EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mary Breiner on March 9, 2022.

The following amendments have been made:
Claim 20, --wherein the pre-load member comprises an actuator adapted to move the at least one grinding wheel parallel to the respective rotation axis and to bring the at least one grinding wheel, or an idle position--.

Claims 19-36 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Inoue (JP2004142067) teaches a device having a grinding unit. The device has a grinding wheel, a thrust actuator which pushes the grinding wheel against the cutting edge, a load cell for detecting the axial thrust, but does not teach a pre-load member for pre-loading the load cell and positioning the grinding wheel in a working and non-working position. Mazzacherini et al. (WO2016030124) teaches a grinding unit. The grinding unit has a thrust actuator which pushes the grinding wheel against the cutting edge, a load cell which measures the load on the bearing due to the contact between the grinding wheel and the grinding disc and the grinding wheels are positioned with respect to the grinding wheel via an actuator (which is a motor). Mazzacherini 
A combination of the prior art would have relied on hindsight reasoning. While the prior art discloses several structural features of the pending application, a pre-load member for pre-loading the load cell has not been taught or suggested. The pre-loading member has a dual function of pre-loading the load cell and controlling the working position of the grinding wheel between an operative and inoperative position. The pre-load member also stabilizes the entire device. A modification of the prior art would have relied on hindsight reasonings since there is no motivation to pre-load the load cells in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER S MATTHEWS whose telephone number is (571)270-5843. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JENNIFER S MATTHEWS/
Primary Examiner, Art Unit 3724